                 Case 3:19-cv-00393-BAJ-RLB                                 Document 1                06/18/19 Page 1 of 9




                                              UNITED STATES DISTRICT COURT

                                               MIDDLE DISTRICT OF LOUISIANA

BRITTANY D. KIMBALL                                                                              CIVIL ACTION NO.:

VERSUS

SKR CONSTRUCTION, LLC,
CF INDUSTRIES HOLDINGS, INC., AND
JOSHUA FALCON
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

              NOW INTO COURT, through undersigned counsel, comes Brittany D. Kimball (“Ms.

Kimball”), who respectfully submits this Complaint and avers as follows:

                                                                             1.

              Made Defendants herein and liable unto Ms. Kimball are the following:

       •      SKR	   Construction,	   LLC	   (“SKR”),	   a	   Louisiana	   limited	   liability	   company,	   with	   its	  

              principal	  place	  of	  business	  in	  Louisiana	  located	  at	  908	  W.	  Orice	  Roth	  Road,	  Gonzales,	  

              LA	  70737;	  	  

       •      CF	   Industries	   Holdings,	   Inc.	   (“CF	   Industries”),	   an	   Illinois	   corporation	   that	   is	   not	  

              authorized	  to	  do	  business	  in	  Louisiana,	  but	  is	  doing	  business	  in	  Louisiana;	  	  

       •      Joshua	   Falcon	   (“Mr.	   Falcon”),	   an	   individual	   of	   the	   full	   age	   of	   majority	   domiciled	   in	  

              the	  State	  of	  Louisiana.	  	  

                                                                             2.	  

       	     Ms.	  Kimball	  brings	  this	  action	  under	  Title	  VII	  of	  the	  Civil	  Rights	  Act	  of	  1964.	  	  

       	  

       	  



	                                                                                                                                                    1	  
                 Case 3:19-cv-00393-BAJ-RLB                               Document 1                06/18/19 Page 2 of 9




                                                                            3.	  

       	     This	  Court	  has	  jurisdiction	  over	  this	  matter	  pursuant	  to	  28	  U.S.C.	  §1331	  because	  this	  

       action	  is	  brought	  under	  Title	  VII	  of	  the	  Civil	  Rights	  Act	  of	  1964.	  Additionally,	  this	  Court	  

       has	  supplemental	  jurisdiction	  over	  Ms.	  Kimball’s	  tort	  claim	  pursuant	  to	  28	  U.S.C.	  §1367.	  	  

                                                                            4.	  

       	     Venue	  is	  proper	  in	  this	  Court	  pursuant	  to	  28	  U.S.C.	  §1391(b)(2)	  because	  the	  events	  

       giving	  rise	  to	  this	  lawsuit	  occurred	  within	  this	  district.	  	  

                                                             Statement	  of	  Facts	  

                                                                            5.	  	  

       On	  information	  and	  belief,	  SKR	  and	  CF	  Industries	  have	  entered	  into	  a	  contract	  wherein	  

SKR	   provides	   certain	   labor	   and	   other	   services	   to	   CF	   Industries	   in	   the	   industrial	   plant	  

owned	  and	  operated	  by	  CF	  Industries	  located	  in	  Donaldsonville,	  Louisiana	  (the	  “CF	  Plant”).	  	  

                                                                            6.	  

       Ms.	   Kimball	   was	   employed	   directly	   and	   jointly	   with	   SKR	   as	   a	   laborer.	   At	   all	   times	  

relevant	  to	  this	  matter,	  Ms.	  Kimball	  only	  worked	  at	  the	  CF	  Plant.	  	  

                                                                            7.	  	  

	            On	   information	   and	   belief,	   Mr.	   Falcon	   was	   the	   Supervisor	   of	   the	   Ammonium	   1	   and	   2	  

units	   of	   the	   CF	   Plant.	   Mr.	   Falcon	   had	   direct	   supervisory	   authority	   over	   both	   SKR	   and	   Ms.	  

Kimball.	  	  

                                                                            8.	  	  

	            On	  information	  and	  belief,	  Mr.	  Falcon,	  on	  behalf	  of	  CF	  Industries,	  would	  issue	  work	  

orders	   to	   SKR	   wherein	   Mr.	   Falcon	   would	   specifically	   request	   that	   Ms.	   Kimball	   would	  

perform	  the	  work,	  or	  portions	  of	  the	  work,	  relating	  to	  certain	  work	  orders.	  	  



	                                                                                                                                                    2	  
                Case 3:19-cv-00393-BAJ-RLB                               Document 1               06/18/19 Page 3 of 9




                                                                          9.	  	  

	          Mr.	  Falcon	  had	  authority	  to	  direct	  Ms.	  Kimball’s	  daily	  activities	  in	  the	  CF	  Plant.	  Mr.	  

Falcon	  would	  routinely	  manage	  and	  direct	  the	  daily	  activities	  of	  Ms.	  Kimball.	  	  

                                                                         10.	  	  

	          On	  or	  about	  June	  19,	  2018,	  Mr.	  Falcon	  directed	  Ms.	  Kimball	  to	  clean	  up	  a	  warehouse	  

located	  in	  the	  CF	  Plant.	  	  

                                                                         11.	  	  

	          When	   Ms.	   Kimball	   first	   began	   cleaning	   the	   warehouse,	   she	   was	   alone	   inside	   the	  

warehouse.	  At	  some	  point	  during	  the	  project,	  Mr.	  Falcon	  entered	   the	   warehouse	   and	   began	  

staring	   up	   at	   the	   shelves	   in	   the	   room	   that	   Ms.	   Kimball	   was	   organizing,	   and	   directing	   Ms.	  

Kimball	  about	  the	  items	  on	  the	  shelves.	  	  

                                                                         12.	  	  

	          In	   response	   to	   directions	   from	   Mr.	   Falcon,	   Ms.	   Kimball	   climbed	   on	   top	   of	   a	   large	  

flange	  to	  access	  the	  shelves	  and	  to	  see	  the	  items	  on	  the	  shelf	  that	  Mr.	  Falcon	  was	  discussing.	  

As	  Ms.	  Kimball	  was	  standing	  on	  the	  flange,	  Mr.	  Falcon	  approached	  Ms.	  Kimball	  from	  behind,	  

grabbed	   her	   waist,	   twisted	   her	   around,	   and	   pulled	   her	   on	   top	   of	   him	   in	   a	   sexually	  

provocative	  manner.	  Ms.	  Kimball	  rebuffed	  this	  unwanted	  physical	  touching.	  	  

                                                                         13.	  	  

	          Ms.	   Kimball	   then	   turned	   to	   her	   left	   in	   order	   to	   distance	   herself	   from	   Mr.	   Falcon.	  

Thereafter,	  Mr.	  Falcon	  approached	  Ms.	  Kimball	  from	  behind	  and	  proceeded	  to	  rub	  his	  penis	  

against	   the	   buttocks	   of	   Ms.	   Kimball	   in	   a	   highly	   sexually	   provocative	   manner.	   Ms.	   Kimball	  

demanded	  that	  Mr.	  Falcon	  stop.	  Mr.	  Falcon	  immediately	  left	  the	  area.	  	  

	  



	                                                                                                                                                   3	  
                  Case 3:19-cv-00393-BAJ-RLB                                       Document 1                    06/18/19 Page 4 of 9




                                                                                    14.	  	  

	          Ms.	  Kimball	  remained	  in	  the	  warehouse	  for	  several	  moments	  in	  order	  to	  emotionally	  

collect	   herself,	   after	   a	   few	   minutes,	   Ms.	   Kimball	   sent	   a	   text	   message	   to	   Mr.	   Falcon	   stating	  

the	  following:	  	  

            So	   what	   happened	   today	   seriously	   confused	   me.	   I	   think	   we	   may	   have	   some	  
            miscommunication?	   I	   was	   under	   the	   impression	   we	   were	   work	   related	  
            friends.	  I	  must	  say	  it	  really	  took	  me	  off	  guard	  when	  you	  grabbed	  me	  up	  then	  
            rubbed	  your	  dick	  on	  me.	  I	  need	  my	  job	  and	  don’t	  want	  to	  be	  thought	  of	  as	  a	  
            plant	   whore.	   I	   don’t	   want	   this	   to	   cause	   me	   to	   lose	   my	   job	   either.	   I	   look	   at	   you	  
            as	  my	  work	  friend	  and	  boss.	  This	  goes	  no	  further	  than	  here.	  I	  don’t	  want	  it	  to	  
            be	  awkward	  between	  us	  and	  I	  want	  us	  to	  stay	  work	  related	  friends.	  I	  love	  my	  
            job	  and	  really	  hope	  this	  doesn’t	  affect	  it	  in	  any	  way.	  	  
            	  
                                                                              15.	  	  

            Mr.	   Falcon	   responded	   to	   Ms.	   Kimball’s	   above-­‐quoted	   text	   stating	   “[y]eah	   that	   was	  

dumb	  I’m	  sorry,”	  and	  “[i]t	  won’t	  happen	  again	  promise.	  Friends!!”	  and	  “[n]ow	  I	  feel	  horrible	  

about	  that.	  Hope	  you	  don’t	  hold	  that	  against	  me.”	  	  	  

                                                                                    16.	  	  

	          After	   the	   incident	   with	   Mr.	   Falcon,	   Ms.	   Kimball	   called	   her	   direct	   supervisor	   with	  

SKR,	   Jamone	   Johnson,	   to	   notify	   him	   about	   the	   matter.	   Mr.	   Johnson	   drove	   over	   to	   Ms.	  

Kimball	   and	   told	   her	   that	   she	   needs	   to	   keep	   the	   matter	   quite	   and	   work	   it	   out	   with	   Mr.	  

Falcon.	  	  

                                                                                    17.	  	  

	          Due	  to	  the	  stress	  and	  embarrassment	  of	  the	  incident,	  Ms.	  Kimball	  missed	  three	  days	  

of	  work.	  Upon	  her	  return	  to	  work,	  Mr.	  Falcon	  met	  Ms.	  Kimball	  by	  the	  Aluminum	  1	  unit	  and	  

again	  attempted	  to	  apologize	  for	  the	  incident.	  Within	  an	  hour	  of	  this	  conversation	  with	  Mr.	  

Falcon,	  Mr.	  Johnson	  called	  Ms.	  Kimball	  and	  instructed	  her	  to	  “make	  it	  right,”	  with	  Mr.	  

Falcon.	  	  


	                                                                                                                                                                    4	  
                      Case 3:19-cv-00393-BAJ-RLB                             Document 1              06/18/19 Page 5 of 9




                                                                             18.	  	  

	               In	  an	  emotionally	  weak	  moment,	  Ms.	  Kimball	  confided	  the	  incident	  with	  Mr.	  Falcon	  

with	   a	   superintendent	   named	   Lucy.	   Soon	   thereafter,	   Mr.	   Johnson	   again	   instructed	   Ms.	  

Kimball	   that	   she	   needs	   to	   keep	   the	   incident	   with	   Mr.	   Falcon	   quite	   and	   to	   “make	   it	   right”	  

with	  him.	  	  	  	  

                                                                             19.	  	  

	               After	   notifying	   Mr.	   Johnson	   and	   Lucy	   about	   the	   incident,	   sexually	   explicit	   graffiti	  

regarding	  Ms.	  Kimball	  began	  appearing	  throughout	  the	  CF	  Plant.	  Ms.	  Kimball	  notified	  SKR	  

about	   the	   graffiti.	   SKR	   took	   no	   action	   to	   have	   the	   graffiti	   removed,	   and	   dismissed	   her	  

complaints	  about	  same.	  	  

                                                                             20.	  	  

	               Around	   the	   same	   time	   that	   the	   sexually	   explicit	   graffiti	   began	   appearing	   in	   the	   CF	  

Plant,	  co-­‐workers	  began	  making	  negative	  comments	  to	  Ms.	  Kimball	  regarding	  the	  incident	  

with	   Mr.	   Falcon	   and	   began	   to	   be	   more	   distant	   toward	   Ms.	   Kimball.	   Due	   to	   this	   pressure,	  

having	   to	   work	   in	   close	   proximity	   to	   Mr.	   Falcon,	   and	   having	   to	   observe	   sexually	   explicit	  

graffiti	  regarding	  herself,	  Ms.	  Kimball	  had	  no	  other	  option	  but	  to	  resign	  her	  position	  with	  

SKR.	  	  

                                             First	  Cause	  of	  Action—Title	  VII	  Violation	  

                                                                             21.	  	  

	               Ms.	  Kimball	  is	  the	  victim	  of	  unwelcome	  sexual	  physical	  conduct,	  which	  had	  the	  effect	  

of	   unreasonably	   interfering	   with	   Ms.	   Kimball’s	   work	   performance	   and	   created	   an	  

intimidating,	   hostile,	   and/or	   offensive	   working	   environment.	   	   As	   such,	   the	   Defendants	  

conduct	  violated	  Title	  VII	  of	  the	  Civil	  Rights	  Act	  of	  1964.	  	  



	                                                                                                                                                      5	  
              Case 3:19-cv-00393-BAJ-RLB                                  Document 1                 06/18/19 Page 6 of 9




                                                                           22.	  

	         The	  sexual	  harassment	  of	  Ms.	  Kimball	  was	  made	  known	  to	  SKR;	  however,	  SKR	  failed	  

to	  take	  immediate	  and	  appropriate	  corrective	  action.	  In	  fact,	  SKR	  refused	  to	  take	  any	  action	  

and	  instructed	  Ms.	  Kimball	  to	  address	  the	  matter	  directly	  with	  her	  attacker.	  	  

                                                                           23.	  	  

	         For	   the	   purpose	   of	   this	   Title	   VII	   claim,	   CF	   Industries	   is	   the	   joint	   employer	   of	   Ms.	  

Kimball	  because	  it	  had	  the	  authority,	  and	  in	  fact	  exercised	  that	  authority,	  to	  direct	  the	  daily	  

activities	  of	  Ms.	  Kimball.	  Additionally,	  CF	  Industries	  had	  the	  ability	  to	  control	  the	  terms	  of	  

Ms.	   Kimball’s	   employment	   by	   (1)	   controlling	   Ms.	   Kimball’s	   daily	   activities,	   (2)	   controlling	  

Ms.	  Kimball’s	  access	  to	  the	  CF	  Plant,	  and	  (3)	  limiting	  the	  amount	  of	  work	  orders	  that	  SKR	  

would	  receive.	  	  

                                                                           24.	  	  

	         Both	   SKR	   and	   CF	   Industries	   each	   employ	   more	   than	   15	   individuals	   for	   the	   past	  

twenty	  calendar	  weeks	  respectively.	  	  

                                                                           25.	  	  

	         Due	   to	   the	   Title	   VII	   violations	   of	   SKR	   and	   CF	   Industries,	   Ms.	   Kimball	   has	   suffered	  

mental	  and	  emotional	  anguish,	  inconvenience,	  and	  embarrassment.	  	  

                                                                           26.	  	  

	         Ms.	   Kimball	   seeks	   recovery	   of	   all	   available	   damages	   from	   SKR	   and	   CF	   Industries,	  

including	   back-­‐pay,	   lost	   benefits,	   costs	   associated	   with	   obtaining	   a	   new	   job,	   general	  

damages,	  punitive	  damages,	  reasonable	  attorney’s	  fees,	  and	  costs	  of	  these	  proceedings.	  	  

	  

	  



	                                                                                                                                                        6	  
                Case 3:19-cv-00393-BAJ-RLB                                     Document 1                  06/18/19 Page 7 of 9




                                                                                27.	  	  

	          On	  or	  about	  October	  3,	  2018,	  Ms.	  Kimball	  filed	  a	  charge	  with	  the	  EEOC	  against	  SKR	  

and	   CF	   Industries.	   On	   or	   about	   May	   9,	   2019,	   the	   EEOC	   issued	   a	   Notice	   of	   Right	   to	   Sue	   letter	  

to	   Ms.	   Kimball	   relative	   to	   both	   SKR	   and	   CF	   Industries,	   all	   as	   more	   fully	   shown	   as	   Exhibit	   A,	  

attached	   hereto	   and	   made	   a	   part	   hereof.	   Ms.	   Kimball	   has	   exhausted	   all	   of	   her	  

administrative	  remedies,	  and	  this	  matter	  is	  ripe	  for	  judicial	  intervention.	  	  

                                   Second	  Cause	  of	  Action—Intentional	  Tort	  of	  Battery	  

                                                                                28.	  	  

	          Ms.	  Kimball	  alleges	  the	  following	  cause	  of	  action	  in	  the	  alternative	  to	  the	  first	  cause	  

of	  action	  asserted	  herein.	  	  

                                                                                29.	  	  

	          Ms.	  Kimball	  re-­‐alleges	  and	  incorporates	  in	  extenso	  all	  previous	  allegations	  contained	  

in	  this	  Complaint.	  	  

                                                                                30.	  	  

	          The	   allegations	   of	   Paragraphs	   11,	   12,	   and	   13	   of	   this	   Complaint	   constitute	   an	  

intentional	   tort	   of	   battery	   because	   Mr.	   Falcon	   made	   a	   harmful	   and	   offensive	   contact	   with	  

Ms.	  Kimball,	  resulting	  from	  an	  act	  intended	  to	  cause	  Ms.	  Kimball	  to	  suffer	  such	  a	  contact.	  

Accordingly,	  Mr.	  Falcon	  is	  liable	  unto	  Ms.	  Kimball	  for	  the	  intentional	  tort	  of	  battery.	  	  

                                                                                31.	  	  

	          CF	  Industries	  is	  the	  employer	  of	  Mr.	  Falcon.	  	  

	  

	  

	  



	                                                                                                                                                                 7	  
                Case 3:19-cv-00393-BAJ-RLB                                 Document 1               06/18/19 Page 8 of 9




                                                                           32.	  	  

	          Pursuant	   to	   La.	   C.C.	   art.	   2320,	   CF	   Industries	   is	   answerable	   for	   the	   damages	  

occasioned	  by	  Mr.	  Falcon	  because	  at	  the	  time	  of	  his	  battery	  of	  Ms.	  Kimball,	  Mr.	  Falcon	  was	  

in	  the	  course	  and	  scope	  of	  his	  employment.	  	  	  

                                                                           33.	  	  

	          Mr.	   Falcon’s	   battery	   of	   Ms.	   Kimball	   occurred	   at	   the	   CF	   Plant,	   which	   are	   the	   premises	  

of	  Mr.	  Falcon’s	  employer.	  	  

                                                                           34.	  	  

	          Mr.	   Falcon’s	   battery	   of	   Ms.	   Kimball	   occurred	   during	   the	   work-­‐day	   and	   while	   Mr.	  

Falcon	  was	  on	  duty	  at	  the	  CF	  Plant.	  	  

                                                                           35.	  	  

	          Mr.	  Falcon’s	  battery	  of	  Ms.	  Kimball	  was	  incidental	  to	  the	  performance	  of	  Mr.	  Falcon’s	  

duties	   as	   a	   supervisor	   of	   Ms.	   Kimball	   and	   resulting	   from	   a	   work	   order	   issued	   from	   CF	  

Industries	  to	  SKR.	  	  

                                                                           36.	  	  

	          Mr.	  Falcon	  used	  his	  supervisory	  position	  and	  the	  exercise	  of	  official	  and	  legitimate	  

CF	   Industries	   business,	   cleaning	   a	   CF	   Industries	   warehouse,	   to	   place	   Ms.	   Kimball	   in	   an	  

exposed	  and	  compromised	  position	  to	  effectuate	  the	  battery	  upon	  Ms.	  Kimball.	  	  

                                                                           37.	  	  

	          Mr.	   Falcon	   and	   CF	   Industries	   are	   liable	   to	   Ms.	   Kimball	   for	   all	   general	   and	   special	  

damages	  proven	  at	  the	  trial	  of	  this	  matter.	  	  




	                                                                                                                                                      8	  
                  Case 3:19-cv-00393-BAJ-RLB                                    Document 1                 06/18/19 Page 9 of 9




	            WHEREFORE,	   Plaintiff,	   Brittany D. Kimball, prays that there be service and citation

upon the Defendants and that after all legal delays and proceedings that there be judgment

rendered in favor of the Plaintiff and against Defendants as follows:

       •      As	  to	  SKR	  Construction,	  LLC	  and	  CF	  Industries,	  in	  solido,	  for	  Ms.	  Kimball’s	  back-­‐pay,	  

              lost	   employment	   benefits,	   costs	   associated	   with	   obtaining	   a	   new	   job,	   mental	   and	  

              emotional	   anguish,	   punitive	   damages,	   reasonable	   attorney’s	   fees,	   and	   costs.	   Plaintiff	  

              also	   prays	   for	   any	   and	   all	   other	   relief	   to	   which	   she	   may	   be	   entitled	   at	   law	   or	   in	  

              equity	  under	  these	  premises;	  

       •      In	   the	   alternative,	   as	   to	   Joshua	   Falcon	   and	   CF	   Industries,	   in	  solido,	   for	   all	   special	   and	  

              general	   damages	   recoverable	   under	   law	   for	   the	   intentional	   tort	   of	   battery,	   including	  

              mental	   anguish,	   emotional	   anguish,	   lost	   wages,	   and	   any	   other	   damages	   proven	   at	  

              the	  trial	  of	  this	  matter.	  	  

       	  

                                                                             Respectfully Submitted:

                                                                             THE BULLMAN LAW FIRM, LLC

                                                                             /s/James R. Bullman
                                                                             James R. Bullman, Bar Roll No. 35064 –T.A.
                                                                             201 St. Charles Street
                                                                             Baton Rouge, LA 70802
                                                                             Telephone: (225) 993-7169
                                                                             Facsimile: (225) 387-3198
                                                                             Email: james@thebullmanlawfirm.com
                                                                             Attorney for Plaintiff


       	  

	  




	                                                                                                                                                                 9	  
